Case: 22-1007   Document: 14     Page: 1   Filed: 04/06/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ANGEL M. PICHARDO,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2022-1007
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-8676, Judge Grant Jaquith.
                 ______________________

                 Decided: April 6, 2022
                 ______________________

    ANGEL M. PICHARDO, Sierra Vista, AZ, pro se.

     DANIEL FALKNOR, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ERIC P. BRUSKIN, PATRICIA M.
 MCCARTHY.
                  ______________________
Case: 22-1007    Document: 14      Page: 2    Filed: 04/06/2022




 2                                   PICHARDO   v. MCDONOUGH



     Before MOORE, Chief Judge, CLEVENGER and HUGHES,
                      Circuit Judges.
 PER CURIAM.
     Angel M. Pichardo appeals a memorandum decision of
 the United States Court of Appeals for Veterans Claims,
 which affirmed the Board of Veterans’ Appeals. Pichardo
 v. McDonough, No. 19-8676, 2021 WL 1204140 (Vet. App.
 Mar. 31, 2021) (Veterans Court Decision). Because we lack
 jurisdiction over Mr. Pichardo’s appeal, we dismiss.
                               I
     Mr. Pichardo served in the Army from December 1968
 through August 1970, including combat in Vietnam. Eight
 years after leaving the service, he wrote a letter to the De-
 partment of Veterans Affairs detailing his battle with groin
 conditions. In those eight years, Mr. Pichardo had three
 surgeries to remove groin tumors, at least one of which was
 described as a malignant lesion. The VA construed the let-
 ter as seeking disability compensation, and one year later,
 it denied Mr. Pichardo’s claim based on a lack of service
 connection.
     In 1990, Mr. Pichardo reopened his groin disability
 claim, arguing that disability should “be considered [a] re-
 sidual of Agent Orange exposure.” Veterans Court Decision
 at *2. In addition to his struggles with groin tumors,
 Mr. Pichardo complained of chronic leg pain. Also, at some
 point during processing of this claim, he sought compensa-
 tion for nerve pain in his upper extremities.
     Nearly fifteen years later, the VA issued a decision on
 Mr. Pichardo’s reopened claims. It found Mr. Pichardo’s
 groin conditions were not entitled to a presumption of ser-
 vice connection under the Agent Orange Act, Pub. L. No.
 102-4, 105 Stat. 11 (1991). Id. at *7. And because Mr.
 Pichardo had failed to provide evidence of service connec-
 tion, the Board denied him compensation for his groin dis-
 ability. It also found that Mr. Pichardo had failed to prove
Case: 22-1007    Document: 14      Page: 3    Filed: 04/06/2022




 PICHARDO   v. MCDONOUGH                                    3



 service connection for his upper extremity pain. The VA
 did, however, grant Mr. Pichardo service connection for leg
 pain—assigning him a 10 percent rating for peripheral
 neuropathy of the left lower extremity. Mr. Pichardo did
 not appeal those determinations.
     In 2012, Mr. Pichardo again sought to reopen his
 claims. After a VA examination, he was diagnosed with
 peripheral neuropathy in his extremities, secondary to di-
 abetes. The VA then assigned him a 30 percent rating for
 his left arm, a 20 percent rating for his right arm, and in-
 creased his left leg rating to 20 percent—all of which were
 effective as of September 2010.        Still, the VA denied
 Mr. Pichardo service connection for his groin disability.
 Also, at some point during these proceedings, Mr. Pichardo
 sought compensation for a mammary gland condition,
 which the VA denied.
     Mr. Pichardo appealed to the Board, seeking higher
 ratings for his neuropathy and compensation for his groin
 condition. The Board sustained the VA’s conclusions, al-
 beit for slightly different reasons. Rather than consider the
 merits of Mr. Pichardo’s groin disability claim, the Board
 refused to reopen it. Specifically, the Board reversed the
 VA’s determination that Mr. Pichardo had submitted “new
 and material evidence.” See 38 C.F.R. § 3.156(a) (allowing
 claimants to reopen a finally adjudicated claim by provid-
 ing such evidence). On the neuropathy claims, the Board
 agreed with the VA’s rating decisions. In passing, the
 Board also noted how Mr. Pichardo failed to appeal the
 VA’s denial of his mammary gland condition claim in a
 timely fashion.
     Mr. Pichardo then appealed to the Veterans Court. He
 argued “that his exposure to Agent Orange and the delayed
 onset of its effects entitle him to service connection for a
 mammary gland condition, a groin disability, and in-
 creased ratings for his peripheral neuropathy claim.” Vet-
 erans Court Decision at *4. The Veterans Court did not
Case: 22-1007     Document: 14      Page: 4   Filed: 04/06/2022




 4                                   PICHARDO   v. MCDONOUGH



 agree and, accordingly, affirmed the Board’s decision.
 Mr. Pichardo appeals.
                               II
     Our jurisdiction over decisions of the Veterans Court is
 limited. Under 38 U.S.C. § 7292(d)(1), we must “decide all
 relevant questions of law, including interpreting constitu-
 tional and statutory provisions.” On the other hand, except
 in appeals presenting a constitutional issue, we “may not
 review [] a challenge to a factual determination[], or [] a
 challenge to a law or regulation as applied to the facts of a
 particular case.” Id. § 7292(d)(2).
     We lack jurisdiction over Mr. Pichardo’s appeal. He
 asks us to “decide this appeal taking all evidence into con-
 sideration.” Appellant’s Informal Opening Br. at 3; Appel-
 lant’s Informal Reply Br. at 1. And he claims the benefit-
 of-the-doubt rule, 38 U.S.C. § 5107(b), and general princi-
 ples relating to service connection, 38 C.F.R. § 3.303, are in
 his favor. Appellant’s Informal Opening Br. at 1. Con-
 strued liberally, Mr. Pichardo asks us to reweigh the facts
 of his case and review how the Veterans Court applied the
 law. But we lack jurisdiction to undertake either of those
 tasks. Mr. Pichardo makes no claim that the Board or Vet-
 erans Court committed an error of law, like misinterpret-
 ing a statute or regulation. Accordingly, he has not raised
 an argument within the scope of our jurisdiction.
                              III
     Because we lack jurisdiction over Mr. Pichardo’s ap-
 peal, we must dismiss.
                        DISMISSED
                            COSTS
 No costs.